Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), originally
effective as of August 29, 2002 (the “Effective Date”), and amended and restated
as of October 16, 2005 and again as of December 23, 2008 and assigned by
CompuCredit Corporation to and assumed by CompuCredit Holdings Corporation
effective June 30, 2009, is amended and restated again effective as of August 1,
2012, by and between CompuCredit Holdings Corporation, a Georgia corporation
(“CompuCredit” or “the Company”), and J. Paul Whitehead III, an individual
resident of the State of Georgia (“Employee”).  This Agreement amends, restates
and supersedes the employment agreement between the Company and the Employee
effective as of the Effective Date and amended and restated effective as of
December 23, 2008 (the “Previous Employment Agreement”).
 
WITNESSETH:


WHEREAS, in consideration of, among other things, CompuCredit’s reappointment of
Employee to the position of Chief Financial Officer, Employee agreed to devote
all (or such lesser portion as Employee and CompuCredit from time to time
mutually agree) of Employee’s full working time to the business efforts of
CompuCredit; and
 
WHEREAS, the parties amended and restated the employment agreement, effective as
of August 29, 2002, in its entirety into the Previous Employment Agreement to
set forth the terms and conditions of Employee’s continued employment with
CompuCredit, effective as of December 23, 2008.
 
NOW, THEREFORE, for and in consideration of the Employee’s employment with
CompuCredit and the premises and the mutual covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, CompuCredit and Employee hereby agree as
follows:
 
1.           Relationship Re-established.  Upon the terms and subject to the
conditions of this Agreement, CompuCredit hereby employs Employee to serve as
the Chief Financial Officer of CompuCredit, and, as such, Employee shall direct
and manage the financial affairs of CompuCredit and shall have such other
executive level powers and duties as shall be otherwise conferred on him by
CompuCredit’s Board of Directors or Chief Executive Officer consistent with
those generally associated with that position (collectively, the
“Services”).  Employee shall perform the Services at the direction of
CompuCredit’s Chief Executive Officer.  Employee hereby agrees to devote all (or
such lesser portion as Employee and CompuCredit from time to time mutually
agree) of his full business time, attention, energy, value and skill to
performing his obligations and duties hereunder and to engage in no business
activities that would interfere with his responsibilities to CompuCredit
hereunder, except for those specific activities as the Chief Executive Officer
or Board of Directors of CompuCredit shall approve in advance in writing;
provided, however, that nothing herein contained shall restrict or prevent
Employee from personally and for his own account owning and dealing in stocks,
bonds, securities, real estate, commodities, or other investment properties for
his own benefit or the benefit of his family.  Further, nothing herein contained
shall restrict or prevent Employee from serving on the Board of Directors of a
non-profit entity or any entity that the Chief Executive Officer approves of in
writing.  Employee shall perform his obligations and duties hereunder
diligently, faithfully and to the best of his abilities and, in doing so, shall
comply with applicable CompuCredit policies and procedures.  If there is any
conflict between such policies and procedures and this Agreement, this Agreement
shall control.
 
2.           Term; Termination.
 
2.1           Term of Employment.  The term of Employee’s employment under this
Agreement shall commence on the date hereof and shall continue automatically
month by month upon the terms and conditions contained herein until terminated
in accordance with Section 2.2.  The period of time Employee is employed by
CompuCredit shall be collectively referred to as the “Term.”
 
2.2           Termination of Employment.
 
(a)           This Agreement shall automatically and immediately terminate upon
the death of Employee.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Either party may terminate this Agreement upon the Complete
Disability of Employee. "Complete Disability", as used herein, shall mean the
inability of Employee by reason of any physical or mental impairment to perform
fully and effectively, as determined in the reasonable judgment of a competent
physician selected in good faith by CompuCredit, the Services on a full time
basis for an aggregate of 90 days in any period of 180 consecutive days.
 


(c)           In addition to any other rights or remedies available to
CompuCredit, CompuCredit may, in its sole discretion, terminate Employee’s
employment for Cause effective immediately upon delivery of written notice to
Employee.  In this Agreement, “Cause” means the reasonable, good faith
determination of a majority of the members of CompuCredit’s Board of Directors
that:
 
(i)           (A) Employee has committed an act constituting fraud, deceit or
intentional material misrepresentation with respect to CompuCredit or any
client, customer or supplier of CompuCredit; (B) Employee has embezzled funds or
assets from CompuCredit or any client or customer of CompuCredit; (C) Employee
has engaged in willful misconduct or gross negligence in the performance of the
Services; (D) Employee has failed to comply in a material way with any of the
terms of Section 1 or Section 9 hereof;
 
(ii)           Employee has breached or defaulted in the performance of any
other material provision of this Agreement and has not cured such breach or
default to CompuCredit’s reasonable satisfaction within thirty (30) days after
receiving notice thereof; or
 
(iii)           Employee’s conduct is materially detrimental to the reputation
of CompuCredit which Employee has not cured (if such conduct is curable in
Employer’s reasonable opinion) to CompuCredit’s reasonable satisfaction within
ten (10) days after receiving notice thereof.
 
(d)           In addition to any other rights or remedies available to Employee,
Employee may, in his sole discretion, terminate Employee’s employment for Good
Reason effective immediately upon delivery of written notice to CompuCredit.  In
this Agreement, “Good Reason” shall mean the occurrence of any one of the
following events:
 
(i)           The nature, extent and amount of coverage under CompuCredit’s
Directors and Officers, Errors and Omissions insurance policy decreases to a
level that is below what would be reasonable and customary (other than due to
the actions of Employee), provided however, that such coverage shall not be
below a minimum threshold of $5,000,000;
 
(ii)           Employee’s status or role within CompuCredit is demoted in any of
the following ways:
 
(A)           Employee no longer maintains the title of Chief Financial Officer
of CompuCredit;
 
(B)           Employee retains the title of Chief Financial Officer but is not
held out by CompuCredit either internally and/or externally as the principal or
chief financial officer of CompuCredit responsible for the financial matters of
CompuCredit;
 
(C)           a material diminution in the scope and nature of Employee’s duties
and responsibilities or the assignment of duties and responsibilities
inconsistent with those generally associated with the chief financial officer
position;
 
(D)           Employee no longer reports directly to the Chief Executive Officer
of CompuCredit;
 
(E)           a material reduction by CompuCredit of Employee’s base annual
salary, incentive compensation or a material reduction of Employee’s benefits
(taken as a whole) as in effect immediately prior to such reduction, but only to
the extent that such reduction is not related to any reduction in the portion of
Employee’s full business time, attention, energy, value and skill that he and
CompuCredit from time to time mutually agree that Employee will provide to
CompuCredit; or
 
(F) A material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Employee is required to report.

 
(iii)           CompuCredit’s requirement that Employee be based anywhere other
than Metropolitan Atlanta, Georgia.  CompuCredit shall be deemed to have
required Employee to be based somewhere other than Metropolitan Atlanta, Georgia
if the Employee is required to spend more than two days per week on a regular
basis at a business location not within the Atlanta, Georgia metropolitan area.
 
 
2

--------------------------------------------------------------------------------

 
(iv)           the failure of a successor of CompuCredit to assume in writing
this Agreement contemporaneously to becoming a successor of CompuCredit; or
 
(v)           CompuCredit has breached or defaulted in the performance of any
material provision of this Agreement and has not cured such breach or default to
Employee’s reasonable satisfaction within thirty (30) days after receiving
notice thereof.
 
(e)           The date on which Employee’s employment expires or terminates for
any reason is referred to herein as the “Termination Date.”
 
3.           Compensation.
 
(a)           During the Term, CompuCredit shall pay Employee as compensation
for the Services an annual salary as set forth on Exhibit A hereto and
incorporated herein by reference.  Such compensation shall be payable in
substantially equal bi-weekly installments or in such other installments or at
such other intervals as may be the policy of CompuCredit from time to time, but
no less frequently than monthly, and shall be subject to such deductions and
withholdings as are required by law or policies of CompuCredit in effect from
time to time.  Employee’s salary per annum may from time to time be increased
but not decreased.  CompuCredit shall review Employee’s compensation hereunder
at least on an annual basis.
 
(b)           Notwithstanding anything to the contrary herein, if this Agreement
is terminated by CompuCredit for Cause or by Employee without Good Reason
(except in the case of death or Complete Disability of Employee), CompuCredit
shall be released of its obligation to pay further compensation or benefits to
Employee as set forth in this Agreement and any restricted stock grants and
options which have not vested shall not become vested; provided, however,
subject to Section 21 below, that Employee shall be entitled to receive (i) any
salary already earned under Section 3(a) as set forth above, and (ii) a portion
of any previously agreed upon bonus (prorated based upon full months worked by
Employee) for any fiscal year in which Employee worked for CompuCredit for at
least six (6) months within thirty (30) days of the Termination Date; provided,
further, that in the case of a termination of employment by Employee without
Good Reason (except in the case of death or Complete Disability of Employee),
Employee shall have the earlier of (i) two (2) months after the Termination Date
or (ii) the original expiration date of the options (disregarding any earlier
expiration based on termination of Employee’s employment) to exercise any then
vested stock options held by Employee.
 
(d)           If this Agreement terminates as a result of the Complete
Disability of Employee, CompuCredit shall be released of its obligation to pay
further compensation or benefits to Employee as set forth in this Agreement and
any restricted stock grants or options which have not vested as of the
Termination Date shall not become vested; provided, however, that Employee shall
be deemed to be One Hundred Percent (100%) vested in all restricted stock,
provided, further, subject to Section 21 below, that Employee shall be entitled
to receive (i) his salary under Section 3(a) above for a period of three (3)
months payable in substantially equal bi-weekly installments or in such other
installments or other intervals as may be the policy of CompuCredit on the
Termination Date, but no less frequently than monthly, as set forth above, (ii)
a portion of any previously agreed upon bonus (pro rated based upon full months
worked by Employee) for any fiscal year in which Employee worked for CompuCredit
for at least six (6) months within thirty (30) days of the Termination Date; and
(iii) the ability to exercise any then vested options held by Employee until the
earlier of (i) six (6) months after the Termination Date or (ii) the original
expiration date of the options (disregarding any earlier expiration based on
termination of Employee’s employment).
 
(e)           If this Agreement terminates as a result of the death of Employee,
CompuCredit shall be released of its obligation to pay further compensation or
benefits to Employee as set forth in this Agreement and any restricted stock
grants or options which have not vested shall not become vested; provided,
however, that Employee shall be deemed to be One Hundred Percent (100%) vested
in all restricted stock, provided, further, subject to Section 21 below, that
Employee (or his estate, as applicable) shall be entitled to receive (i) any
salary already earned under Section 3(a) above as set forth above, (ii) a
portion of any previously agreed upon bonus (pro rated based upon full months
worked by Employee) for any fiscal year in which Employee worked for CompuCredit
for at least six (6) months within thirty (30) days of the Termination Date; and
(iii) the ability to exercise any then vested options held by Employee until the
earlier of (i) six (6) months after the Termination Date or (ii) the original
expiration date (disregarding any earlier expiration based on termination of
Employee’s employment).
 
(f)           Notwithstanding anything to the contrary herein, if CompuCredit
terminates this Agreement or Employee’s employment for any reason other than for
Cause or if Employee terminates this Agreement or resigns for Good Reason,
subject to Section 21 below, Employee shall be entitled to receive (i) his then
current base salary for twelve (12) months from the Termination Date payable
during such time in substantially equal bi-weekly installments or in such other
installments or other intervals as may be the policy of CompuCredit on the
Termination Date, but no less frequently than monthly, plus (ii) an amount equal
to the largest cash bonus received by Employee during the Term of this Agreement
and prior to the Termination Date within thirty (30) days of the Termination
Date.  The Employee shall not be obligated in any way to mitigate CompuCredit’s
obligations to him under this Section and any amounts earned by Employee
subsequent to his termination of employment shall not serve as an offset to the
severance payments due him by CompuCredit under this Section.  Further, Employee
shall be deemed to be One Hundred Percent (100%) vested in all restricted stock,
stock options and benefit plans maintained by CompuCredit, and shall have until
the earlier of (i) one year after the Termination Date or (ii) the original
expiration date (disregarding any earlier expiration based on termination of
Employee’s employment) to exercise any stock option or other similar
equity-based compensation arrangements.  Payments under this Section are in
addition to and not in lieu of any benefits under the other benefit programs of
CompuCredit.  Without limiting the foregoing, to the extent permitted by law,
the CompuCredit shall continue the medical, disability and life insurance
benefits which Executive was receiving at the time of termination monthly for a
period of twenty-four (24) months after termination of employment or, if
earlier, until Employee has commenced employment elsewhere and becomes eligible
for participation in the medical, disability and life insurance programs, if
any, of his successor employer.  Coverage under CompuCredit’s medical,
disability and life insurance programs shall cease with respect to each such
program as Employee becomes eligible for the medical, disability and life
insurance programs, if any, of his successor employer.  CompuCredit shall
thereafter have no other obligation or liability to Employee under this
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
4.           Vacation.  During the Term of this Agreement, Employee shall be
entitled to such number of weeks of paid vacation in each calendar year of the
Term as is provided in, and in accordance with, CompuCredit’s policies in effect
from time to time for management employees.
 
5.           Benefits.  During the Term of this Agreement, Employee and, as
applicable, Employee’s family, shall also have the right to participate in any
employee benefit plans or other fringe benefits adopted by CompuCredit for its
officers and/or other key management employees or as a part of CompuCredit’s
regular compensation structure for its employees, including plans (to the extent
offered) providing group hospitalization, medical, dental, accidental death and
disability and long-term disability income replacement insurance benefits and
any retirement income, capital accumulation, deferred compensation and incentive
compensation plans, but only if and to the extent provided from time to time in
such executive benefits plans and for so long as CompuCredit provides or offers
such benefit plans.
 
6.           Reimbursement for Expenses.  CompuCredit shall reimburse Employee
for reasonable out-of-pocket expenses incurred by Employee in connection with
the performance of the Services hereunder for travel, entertainment and other
miscellaneous expenses to the extent such expenses are consistent with
CompuCredit’s reimbursement policy as the same shall be in effect from time to
time.  Additionally, CompuCredit shall reimburse Employee for reasonable
out-of-pocket expenses incurred by Employee associated with Employee’s efforts
to maintain those continuing professional education requirements of his license
in the State of Georgia to practice as a Certified Public Accountant, as well as
those professional association dues, licensure fees, and business license
payments incurred by Employee in connection with his status as a Certified
Public Accountant.  Reimbursement shall be made only against an itemized list of
such expenses submitted to CompuCredit by Employee within thirty (30) days after
being incurred, and, to the extent requested by CompuCredit, receipts and
invoices evidencing such expenses.  In no event shall any such reimbursement be
made later than thirty (30) days after the period for submitting such itemized
list expires.
 
7.           Confidentiality.
 
(a)           Proprietary Information.  Employee acknowledges that as an
employee of CompuCredit, he may from time to time have access to and be provided
with trade secrets (as defined under applicable law), and other confidential,
secret and proprietary information including without limitation, financial
statements or information, technical or nontechnical data, formulae,
compilations, programs, methods, data, financial plans, models, product plans,
marketing or sales strategies, portfolio information, or lists of actual or
potential borrowers, loan program participants or other customers not generally
available to the public concerning any aspect of the products, services or
businesses of CompuCredit, its affiliates, or its and their officers, directors,
employees, advisers, agents or other personnel (collectively, “Proprietary
Information”).  Employee agrees that he will not, directly or indirectly,
disclose, publish, disseminate or use any confidential information except in
connection with the performance of the Services.  If disclosure of any
Confidential Information is required by law, a court or agency of the
government, then Employee may make such disclosure after providing CompuCredit
with reasonable notice, to the extent that providing such notice to CompuCredit
is legally permissible, so that CompuCredit may seek protective relief.
 
(b)           Notwithstanding the provisions of Section 7(a) above, the
following shall not be considered to be Proprietary information:  (i) any
information that was in the public domain through no fault or act of Employee
prior to the disclosure thereof to Employee; (ii) any information that came to
Employee during any employment prior to that with CompuCredit; (iii) any
information that comes into the public domain through no fault or act of
Employee; and (iv) any confidential business information that is not a trade
secret on and after the three (3) year anniversary of the Termination Date;
provided, however, that the limited duration of the confidentiality obligation
with regard to Proprietary Information not constituting a trade secret shall not
operate or be construed as affording Employee any right or license thereafter to
use Proprietary Information, or as a waiver by CompuCredit of the rights and
benefits otherwise available to CompuCredit under the laws governing the
protection and enforceability of patents, trade secrets and other intellectual
property.
 
(c)           Return of Materials.  On or before the Termination Date, or when
otherwise requested by CompuCredit, Employee will deliver promptly to
CompuCredit all Proprietary Information and all other files, customer lists,
management reports, drawings, memoranda, forms, financial data and reports and
other materials or documents and equipment provided to, or obtained or created
by Employee in connection with the Services (including all copies of the
foregoing, and including all notes, records and other materials of or relating
to CompuCredit or their respective customers) in his possession or control and
shall destroy all other Proprietary Information in his possession.
 
 
4

--------------------------------------------------------------------------------

 
8.           Transfer and Assignment to CompuCredit.
 
(a)           To the greatest extent possible, any Work Product will be “work
made for hire” (as defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as
amended) and owned exclusively by CompuCredit.  In this Agreement, “Work
Product” means work product, property, data, documentation, “know-how,”
concepts, plans, inventions, improvements, techniques, processes or information
of any kind, prepared, conceived, discovered, developed or created by Employee
while employed by CompuCredit.  Employee hereby unconditionally and irrevocably
transfers and assigns to CompuCredit all right, title and interest Employee has
or will have, by operation of law or otherwise, in or to any Work Product,
including, without limitation, all patents, copyrights, trademarks, service
marks, trade secrets and other intellectual property rights.  Employee agrees to
execute and deliver to CompuCredit any transfers or other instruments which
CompuCredit may deem necessary or appropriate to vest complete title and
ownership of any Work Product, and all rights therein, exclusively in
CompuCredit.
 
(b)           Power of Attorney.  Employee hereby irrevocably constitutes and
appoints CompuCredit as his agent and attorney-in-fact, with full power of
substitution, in the name, place and stead of Employee, to execute and deliver
any and all assignments or other instruments described in Section 8(a) above
that Employee fails or refuses promptly to execute and deliver.  The foregoing
power and agency are coupled with an interest and are irrevocable.
 
9.           Covenant Against Competition.
 
(a)           Employee acknowledges that the Proprietary Information that he has
acquired and will acquire, prior to and during the Term, includes and will
include information that could be used by Employee on behalf of a Competitor (as
hereinafter defined), its affiliates or others to the substantial detriment of
CompuCredit.  Moreover, the parties recognize that Employee during the course of
his employment with CompuCredit will develop important relationships with
customers, suppliers and others having valuable business relationships with
CompuCredit.  In view of the foregoing, Employee acknowledges and agrees that
the restrictive covenants contained in this Agreement are reasonably necessary
to protect CompuCredit’s legitimate business interests and goodwill.
 
(b)           Definitions.
 
(i)           “Competitive Position”- (A) the direct or indirect equity
ownership (excluding ownership of less than 2% of the equity of an Entity listed
on a major U.S. exchange or traded on a NASDAQ over-the-counter market) or
control of all or any portion of a “Competitor” (as hereinafter defined), or (B)
any employment, consulting, partnership, advisory, directorship, agency,
promotional or independent contractor arrangement between Employee and any
Competitor.
 
(ii)           “Competitor”- Any Entity that provides services substantially
similar to the Company Services and the revenues and assets from which represent
more than 20% of the revenues or assets of such Entity, respectively.
 
(iii)           “Customers”- All Persons within the Territory during the
one-year period prior to the Termination Date (A) to whom Employee offered or
sold any of the CompuCredit’s products or services (including, without
limitation, any opportunity to participate in any loan program established by
CompuCredit), (B) to whom were offered or sold any of CompuCredit’s products or
services or about whom Employee had Proprietary Information, (C) who were
approached by CompuCredit with regard to a product, or (D) who were identified
as potential customers by CompuCredit’s models or processes.
 
(iv)           “Company Services”- (A) purchasing, holding, and selling credit
card and home equity loans (purchased, held or sold by CompuCredit), or
portfolios thereof, or both, (B) providing credit card or home equity loan
servicing services or (C) engaging in the business of making credit card and
home equity loans to consumers.
 
(v)           “Territory”- The United States, which is the territory within
which customers and accounts of CompuCredit will be located and where Employee
will provide Services during the term of his employment under this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
(c)           Covenants of Employee.  In consideration of Employee’s employment
by CompuCredit upon the terms and conditions of this Agreement, and based on and
subject to the provisions set forth in Section 9(a) above, Employee agrees that,
during the Term and for a period of one (1) year from and after the termination
of Employee’s employment hereunder for Cause or without Good Reason, Employee
will not, without the prior written consent of CompuCredit, directly or
indirectly for or on behalf of any Person other than CompuCredit, as principal,
agent or otherwise:
 
(i)           take any action in furtherance of a Competitive Position; or
 
(ii)           solicit Customers for the purpose of providing services
competitive with any of the Company Services; or
 
(iii)           solicit or induce (or attempt to do so) to leave employment with
CompuCredit anyone who is or was, during the last year of Employee’s
relationship with CompuCredit, an employee of CompuCredit or an affiliated
entity.
 
(d)           Employee hereby represents and warrants to CompuCredit that he is
not now a party to any agreement, court order, decree or other restriction which
restricts him from using or disclosing to any party any information deemed to be
proprietary or confidential or deemed to be a trade secret, of which in any way
restricts Employee from engaging in or rendering any of the Services.
 
10.           Restrictions Upon Sale of Shares.  In further consideration of the
terms of employment granted herein by CompuCredit to Employee, Employee hereby
agrees that in selling any CompuCredit shares of common stock during the Term,
he will advise CompuCredit in advance of such sales and will use reasonable
efforts to effect such sales so as to minimize any adverse consequences to
transactions proposed by CompuCredit which involve its common stock.
 
11.           Indemnification.  In the event that the Employee is or becomes a
party to or witness or other participant in, or is threatened to be made a party
to or witness or other participant in, a “claim” by reason of (or arising in
part out of) an “indemnifiable event,” CompuCredit shall indemnify Employee to
the full extent authorized or permitted by law as soon as practicable after
written demand is presented to CompuCredit, against any and all “expenses,”
judgments, fines, penalties, and amounts paid in settlement (including interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, judgments, fines or settlement) of such claim, provided that
CompuCredit shall be obligated to indemnify only for settlements that it has
approved in advance, which approval shall not be unreasonable withheld.  For
these purposes, (i) a “claim” shall include any threatened, pending or completed
action, suit or proceeding, or any inquiry or investigation, whether instituted
by or in the right of CompuCredit or any other party, which Employee believes in
good faith might lead to the institution of any such action, suit or proceeding,
whether civil, administrative, investigative or other, arising in connection
with an indemnifiable event, (ii) “expenses” includes attorneys’ fees and all
other costs, expenses and obligations paid or incurred in connection with
investigation, defending, being a witness in or participating in (including an
appeal), or preparing to defend, be a witness in or participate in any Claim
relating to an indemnifiable event, provided that any attorney representing
Employee shall cooperate fully with CompuCredit and its attorneys in order to
minimize the duplication of expenses; and (iii) an “indemnifiable event” means
any event or occurrence related to the fact the Employee is or was an executive
officer of CompuCredit, or is or was serving at the request of CompuCredit as a
director, officer, or trustee of another corporation, trust or other enterprise,
or by anything done or not done by employee in such capacity.  Any payments to
be made hereunder shall be paid as soon as administratively practical but in no
event later than the end of the year following the year in which occurs the
settlement or other event for which such indemnification is to be provided.
 
12.           Interpretation; Severability.  All rights and restrictions
contained in this Agreement may be exercised and shall be applicable and binding
only to the extent that they do not violate any applicable laws and are intended
to be limited to the extent necessary so that they will not render this
Agreement illegal, invalid or unenforceable.  It is understood and agreed that
the provisions hereof are severable; if such provisions shall be deemed invalid
or unenforceable as to any period of time, territory, or business activity, such
provisions shall be deemed limited to the extent necessary to render it valid
and enforceable, and the unenforceability of any provisions hereof shall not in
any event cause any other provision hereof to be unenforceable.  No provision of
this Agreement shall be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having or being deemed to have structured or dictated such
provision.
 
13.           Relief.  In the event of any threatened or actual breach of the
provisions of this Agreement by either party, the other party shall be entitled
to injunctive relief in addition to any other remedies it may have at law or in
equity.
 
14.           Nonwaiver.  Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted hereunder or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by or on behalf of both parties.
 
 
6

--------------------------------------------------------------------------------

 
15.           Notices.  Any notice or other communication required or permitted
hereunder shall be deemed sufficiently given if delivered by hand or sent by
registered or certified mail, return receipt requested, postage and fees
prepaid, addressed to the party to be notified as follows:
 
 
(a)
If to CompuCredit:
CompuCredit Holdings Corporation

 
 
245 Perimeter Center Parkway, Suite 600

 
 
Atlanta, GA  30346

 
 
Attn: David G. Hanna

 
 
(b)
If to Employee:
J. Paul Whitehead III

 
 
***************

 
 
***************

 
or in each case to such other address as either party may from time to time
designate in writing to the other.  Such notice or communication shall be deemed
to have been given as of the date so delivered or five (5) days after the date
so mailed.


16.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Georgia.
 
17.           Entire Agreement; Amendment.  This Agreement contains the sole and
entire agreement between the parties hereto with respect to CompuCredit’s
employment of Employee and supersedes all prior discussions and agreements
between the parties relating to such employment, and any such prior agreements
shall, from and after the date hereof, be null and void.  Employee is a
sophisticated business person and has received such documents and other
information as he has deemed necessary to make his own independent judgment as
to the merits of this Agreement and the remuneration that he will receive as a
result hereof; further, it is hereby agreed by Employee that neither CompuCredit
nor any affiliated entities have made any representation to Employee other than
those specifically set forth in this Agreement.  This Agreement shall not be
modified or amended except by an instrument in writing signed by or on behalf of
the parties hereto.  Furthermore, if any portion of this Agreement conflicts
with any future agreement signed between CompuCredit and Employee, this
Agreement shall control unless such future agreement clearly specifies that it
is intended to supercede all or a specific provision of this Agreement.
 
18.           Parties Benefited.  This Agreement shall inure to the benefit of,
and be binding upon Employee, CompuCredit, and its respective heirs, legal
representatives, successors and assigns; provided that, as to Employee, this is
a personal service contract and Employee may not assign this Agreement or any
part hereof.
 
19.           Tax Consequences.  CompuCredit shall have no obligation to
Employee with respect to any tax obligation Employee incurs as a result of or
attributable to this Agreement, including all supplemental agreements and
employee benefit plans, if any, in which Employee may hereafter participate, or
arising from any payments made or to be made hereunder or thereunder.
 
 
7

--------------------------------------------------------------------------------

 
20.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall for all purposes be deemed an original, and all of such
counterparts shall together constitute one and the same agreement.
 
21.           Nonqualified Deferred Compensation Omnibus Provision.  It is
intended that any payment or benefit which is provided pursuant to or in
connection with this Agreement which is considered to be deferred compensation
subject to Section 409A of the Internal Revenue Code shall be paid and provided
in a manner, and at such time, including without limitation, payment and
provision of benefits only in connection with the occurrence of a permissible
payment event contained in Section 409A (e.g., death, disability, separation
from service from CompuCredit and its affiliates as defined for purposes of
Section 409A of the Internal Revenue Code), and in such form, as complies with
the applicable requirements of Section 409A of the Internal Revenue Code to
avoid the unfavorable tax consequences provided therein for non-compliance.  In
connection with effecting such compliance with Section 409A of the Internal
Revenue Code, the following shall apply:
 
(a)           Neither Employee nor CompuCredit shall take any action to
accelerate or delay the payment of any monies and/or provision of any benefits
in any manner which would not be in compliance with Section 409A of the Internal
Revenue Code (including any transition or grandfather rules thereunder).
 
(b)           If Employee is a specified employee for purposes of Section
409A(a)(2)(B)(i) of the Internal Revenue Code, any payment or provision of
benefits in connection with a separation from service event (as determined for
purposes of Section 409A of the Internal Revenue Code) shall not be made until
the earlier of (i) Employee’s death or (ii) six (6) months after Employee’s
separation from service (the “409A Deferral Period”).  In the event such
payments are otherwise due to be made in installments or periodically during the
409A Deferral Period, the payments which would otherwise have been made in the
409A Deferral Period shall be accumulated and paid in a lump sum as soon as the
409A Deferral Period ends, and the balance of the payments shall be made as
otherwise scheduled.  In the event benefits are required to be deferred, any
such benefits may be provided during the 409A Deferral Period at Employee’s
expense, with Employee having a right to reimbursement from CompuCredit once the
409A Deferral Period ends, and the balance of the benefits shall be provided as
otherwise scheduled.
 
(e)           For purposes of this Agreement, all rights to payments and
benefits hereunder shall be treated as rights to receive a series of separate
payments and benefits to the fullest extent allowed by Section 409A of the
Internal Revenue Code.
 
(f)           For purposes of determining time of (but not entitlement to)
payment or provision of deferred compensation under this Agreement under Section
409A of the Internal Revenue Code in connection with a termination of
employment, termination of employment will be read to mean a “separation from
service” within the meaning of Section 409A of the Internal Revenue Code where
it is reasonably anticipated that no further services would be performed after
that date or that the level of bona fide services Employee would perform after
that date (whether as an employee or independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed over the immediately preceding thirty-six (36) month period.
 
(g)           For purposes of this Agreement, a specified employee for purposes
of Section 409A(a)(2)(B)(i) of the Internal Revenue Code shall be determined on
the basis of the applicable 12-month period ending on the specified employee
identification date designated by CompuCredit consistently for purposes of this
Agreement and similar agreements or, if no such designation is made, based on
the default rules and regulations under Section 409A(a)(2)(B)(i) of the Internal
Revenue Code.
 
 
(h)           Notwithstanding any other provision of this Agreement, CompuCredit
shall not be liable to Employee if any payment or benefit which is to be
provided pursuant to this Agreement and which is considered deferred
compensation subject to Section 409A of the Internal Revenue Code otherwise
fails to comply with, or be exempt from, the requirements of Section 409A of the
Internal Revenue Code.


 
 
8

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
COMPUCREDIT CORPORATION


By:
/s/ David G. Hanna  

 
David G. Hanna, Chief Executive Officer



 
/s/ J.Paul Whitehead, III

 
J. Paul Whitehead III

 
 
9

--------------------------------------------------------------------------------

 
 
Exhibit A


Employee’s per annum base salary shall be equal to $800,000, multiplied by 100%
or, if lower, the portion (expressed as a percentage) of Employee’s full
business time, attention, energy, value and skill that Employee and CompuCredit
from time to time mutually agree that Employee shall provide to CompuCredit.
 
10




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------